DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoke et al. (US 2005/0128367) in view of Hashimoto (US 2005/0073618).
	As to claim 1, Hoke discloses in figures 4A and 4B: a pair of substrates 41 and 42; a seal material 45 provided between the pair of substrates; a liquid crystal containing liquid crystal molecules on an inner side of the seal material; a first groove 48 extending between the pixel area and the seal material along a first side of substrate 42; a first pump 43 configured to draw the liquid crystal from one end side of the first groove and cause the liquid crystal to flow toward another end side of the first groove.
	Hoke does not disclose that the liquid crystal molecules have a negative dielectric anisotropy and are aligned in a diagonal direction in a pixel area.  Hashimoto discloses in figures 2 and 3A and paragraphs [0011]-[0012], a vertically aligned liquid crystal display comprising liquid crystal molecules having a negative dielectric anisotropy which are aligned in a diagonal direction in a pixel area.  Hashimoto teaches that vertically aligned liquid crystal displays have high contrast and fast response speed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoke by providing liquid crystal molecules having a negative dielectric anisotropy which are aligned in a diagonal direction in a pixel area as disclosed by Hashimoto in order to achieve high contrast and fast response speed.
	As to claim 2, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hoke further discloses in figure 4A that the first pump is provided to overlap the first groove.
	As to claim 5, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hoke further discloses in figure 4B, a fourth groove 94 extending between the pixel area and the seal material along a fourth side facing the first side of substrate 42.  Hoke does not disclose a second pump configured to draw the liquid crystal in the pixel area from one side of the fourth groove and cause the liquid crystal to flow toward another end side of the fourth groove.  However, similar to pump 43 shown in figure 4A, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hoke by providing a second pump attached to the outlet 46 in order to improve the liquid crystal flow rate.
	As to claim 8, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 5.  Hoke further discloses in figures 4A and 4B, a uniform direction 47 in which liquid crystal is caused to flow along the first groove and the fourth groove.
	As to claim 9, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 5.  Hoke further discloses in figure 4A that a second pump attached to the outlet 46 would overlap the fourth groove.
	As to claim 10, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hoke further discloses in figure 4B that the pixel area has a rectangular shape, but does not disclose that the first side is a short side of the pixel area.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hoke so that the first side is a short side of the pixel area because it was a matter of design choice, as the device of Hoke would appear to work equally well flowing liquid crystal from one short side to the other as it would flowing liquid crystal from one long side to the other.
	As to claim 11, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hoke further discloses in figure 4B and paragraph [0033], an inner seal ring 49 which can also act as a spacer, and is therefore a wall portion configured to narrow a gap between the pair of substrates.
	As to claim 12, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hoke further discloses in figure 4A, a liquid crystal storage unit 91 having a cross sectional opening larger than that of another portion of the first groove.
	As to claim 13, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hoke further discloses in figure 2, an ion trapping portion 24 having a higher ion trapping capability than that of the pixel area and provided in a region overlapping the first groove shown in figures 4A and 4B.  See paragraph [0034].
	As to claim 15, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 13.  Hoke further discloses in figure 2 that the ion trapping portion 24 comprises ion trap electrodes 26a-26d configured to electrically trap ions.  See paragraph [0023].
As to claim 16, Hoke discloses in figures 4A and 4B: a pair of substrates 41 and 42; a seal material 45 provided between the pair of substrates; a liquid crystal containing liquid crystal molecules on an inner side of the seal material; a first groove 48 extending between the pixel area and the seal material along a first side of substrate 42; a liquid crystal discharge port 46 provided in a position overlapping a counter region along a fourth side, which faces the first side of substrate 42, between the pixel area and the seal material; and a liquid crystal supplying port 44 provided in a position overlapping the region where the first groove 48 extends.
	Hoke does not disclose that the liquid crystal molecules have a negative dielectric anisotropy and are aligned in a diagonal direction in a pixel area.  Hashimoto discloses in figures 2 and 3A and paragraphs [0011]-[0012], a vertically aligned liquid crystal display comprising liquid crystal molecules having a negative dielectric anisotropy which are aligned in a diagonal direction in a pixel area.  Hashimoto teaches that vertically aligned liquid crystal displays have high contrast and fast response speed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoke by providing liquid crystal molecules having a negative dielectric anisotropy which are aligned in a diagonal direction in a pixel area as disclosed by Hashimoto in order to achieve high contrast and fast response speed.
	As to claim 17, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 16.  Hoke further discloses in figure 4A, a pump 43 coupled to the liquid crystal supplying port 44.
	As to claim 18, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 16.  Hoke further discloses in figures 4A and 4B, a fourth groove 94 extending along the fourth side in the counter region.
	As to claim 19, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 16.  Hoke further discloses in figure 4B that the pixel area has a rectangular shape, and the first side and the fourth side are long sides of the pixel area.
	As to claim 20, Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hoke further discloses in paragraph [0007], a photolithographic imaging system utilizing the liquid crystal cell of figures 4A and 4B as a spatial light modulator (SLM).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoke et al. (US 2005/0128367) in view of Hashimoto (US 2005/0073618) as applied to claim 13 above, and further in view of Tanaka (US 2018/0267347).
	Hoke in view of Hashimoto discloses all of the elements of the claimed invention discussed above regarding claim 13, but does not disclose that the ion trapping portion is a region having a higher hydrophilicity than that of the pixel area.  Tanaka discloses in figure 7 and paragraphs [0050] and [0058], forming a hydrophobic silane compound layer 17 over the alignment layer 16 such that the ion trapping portion 10d has higher hydrophilicity than the display region 10a in order to improve the ion trapping capability of the peripheral electrode 8a.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hoke by forming a hydrophobic silane compound layer over the alignment layer such that the ion trapping portion has higher hydrophilicity than the pixel area in order to improve the ion trapping capability of the ion trapping electrodes.
Allowable Subject Matter
Claims 3-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a liquid crystal apparatus comprising the combination required by claim 3, including a second groove extending between the pixel area and the seal material and along a second side adjacent to the first side of the one of the substrates, the second groove being coupled to the first groove.  Claim 4 is objected to by virtue of its dependency.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a liquid crystal apparatus comprising the combination required by claim 6, including a second groove extending between the pixel area and the seal material and along a second side adjacent to the first side of the one of the substrates, the second groove being coupled to the first groove and the fourth groove.  Claim 7 is objected to by virtue of its dependency.
Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.  Applicant argues that Hoke fails to disclose “a first groove extending between the pixel area and the seal material and along a first side of one of the pair of substrates” because the groove 48 shown in figure 4B extends within the active area instead of extending between the active area and the seal 45.  However, this argument is based on the belief that the claim requires the entirety of the groove to be disposed between the pixel area and the seal.  However, the examiner believes that the claim only requires a portion of the groove to be disposed between the active area and the seal.  Because the groove 48 extends beyond the inner seal ring 49 which forms the boundary of the pixel area, the groove extends into the region between the pixel area and the seal 45.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                         

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871